Exhibit 10.2

 

CORVUS PHARMACEUTICALS, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into by and
between Joseph Buggy (“Executive”) and Corvus Pharmaceuticals, Inc. (the
“Company”) (together referred to herein as the “Parties”), effective as of the
latest date set forth by the signatures of the parties hereto below (the
“Effective Date”).

 

R E C I T A L S

 

A.                                    The Company desires to assure itself of
the services of Executive by engaging Executive to perform services under the
terms hereof.

 

B.                                    Executive desires to provide services to
the Company on the terms herein provided.

 

C.                                    Certain capitalized terms used in this
Agreement are defined in Section 11 below.

 

In consideration of the foregoing, and for other good and valuable
consideration, including the respective covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto agree as follows:

 

1.                                      Employment.

 

(a)                                 General.  The Company shall employ Executive
as a full-time employee of the Company effective as of the Effective Date for
the period and in the position set forth in this Section 1, and upon the other
terms and conditions herein provided.

 

(b)                                       Position and Duties.  Executive shall
have the title of Senior Vice President of Strategic Research, and shall report
to the Chief Executive Officer of the Company.  Executive shall also serve in
such other capacity or capacities as the Company may from time to time
prescribe.  As a Company employee, Executive will be expected to comply with
Company policies.

 

(c)                                        Location.  Executive shall perform
services for the Company at the Company’s temporary offices located in Portola
Valley, California or, with the Company’s consent, at any other place at which
the Company maintains an office; provided, however, that the Company may from
time to time require Executive to travel temporarily to other locations in
connection with the Company’s business. It is expected that the Company will
locate its permanent facility in the San Francisco Bay area.

 

(d)                                       Exclusivity.  During the term of this
Agreement, Executive shall devote Executive’s time, attention and energies to
the business of the Company.

 

--------------------------------------------------------------------------------


 

2.                                      Compensation and Related Matters.

 

(a)                                 Base Salary.  Executive’s monthly base
salary (“Base Salary”) will be the minimum exempt salary in California, based on
two times the minimum wage.  As of the Effective Date, Executive’s monthly base
salary shall be $3,120 per month, less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll
practices.  The Board or a committee of the Board shall review Executive’s Base
Salary periodically and any adjustments to Executive’s Base Salary, if any, will
be made solely at the discretion of the Board or a committee of the Board.

 

(b)                                 Bonus.  Executive shall also be eligible for
an annual discretionary bonus as determined by the Board or a committee of the
Board in its sole discretion, based upon the Board’s or a committee of the
Board’s evaluation (in its sole discretion) of the achievement of specific
individual and/or Company-wide performance goals.  The applicable performance
goals shall be established by the Board or a committee of the Board, in their
sole discretion, and set out in writing each calendar year.  The annual
discretionary bonus, if any, shall be payable, less authorized deductions and
required withholdings, subject to Executive’s continued employment through the
date of payment.  The amount of any annual discretionary bonus for which
Executive is eligible shall be reviewed by the Board or a committee of the Board
from time to time.

 

(c)                                  Equity Awards.  Executive shall be eligible
to receive grants of equity awards in the Company’s sole discretion.

 

(d)                                 Vacation; Benefits.  Executive shall be
entitled to paid time-off and such other benefits in accordance with Company
policy for similarly situated senior management of the Company.

 

(e)                                  Business Expenses.  The Company shall
reimburse Executive for all reasonable business expenses incurred in the conduct
of Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies.

 

3.                                      Termination.

 

(a)                                       At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
“at-will,” as defined under applicable law.  This means that it is not for any
specified period of time and can be terminated by Executive or by the Company at
any time, with or without advance notice, and for any or no particular reason or
cause.  It also means that Executive’s job duties, title and responsibility and
reporting level, work schedule, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed with prospective
effect, with or without notice, at any time in the sole discretion of the
Company.  This “at-will” nature of Executive’s employment shall remain unchanged
during Executive’s tenure as an employee and may not be changed, except in an
express writing signed by Executive and a duly authorized member of the Board. 
If Executive’s

 

2

--------------------------------------------------------------------------------


 

employment terminates for any reason, Executive shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement.

 

(b)                                       Deemed Resignation.  Upon termination
of Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its affiliates, and, at the Company’s request, Executive shall execute
such documents as are necessary or desirable to effectuate such resignations.

 

4.                                      Obligations upon Termination of
Employment.

 

(a)                                       Executive’s Obligations.

 

(i)                                     Confidentiality.  Without limiting the
Employee Confidentiality and Inventions Assignment Agreement executed by
Executive (the “Confidentiality Agreement”), except (A) as Executive reasonably
and in good faith determines to be required in the faithful performance of
Executive’s duties hereunder, (B) as required by applicable law or (C) in
accordance with Section 4(a)(iii) below, while Executive is employed by the
Company, and thereafter, Executive shall not directly or indirectly disclose or
make available to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, any Confidential Information (as defined
below).  Upon termination of Executive’s employment with the Company, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to the Company by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party.  For purposes of this
Agreement, the term “Confidential Information” shall mean information disclosed
to Executive or known by Executive as a consequence of or through his or her
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
and its affiliates.  In addition, Executive shall continue to be subject to the
Confidential Information Agreement.

 

(ii)                                  Non-Solicitation.  In addition to each
Executive’s obligations under the Confidential Information Agreement, Executive
shall not for a period of one (1) year following Executive’s termination of
employment for any reason, either on Executive’s own account or jointly with or
as a manager, agent, officer, employee, consultant, partner, joint venturer,
owner or stockholder or otherwise on behalf of any other person, firm or
corporation, directly or indirectly solicit or attempt to solicit away from the
Company any of its officers or employees or offer employment to any person who
is an officer or employee of the Company; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 4(a).  Executive also agrees not

 

3

--------------------------------------------------------------------------------


 

to harass or disparage the Company or its employees, clients, directors or
agents or divert or attempt to divert any actual or potential business of the
Company.

 

(iii)                               Response to Legal Process.  Executive may
respond to a lawful and valid subpoena or other legal process but shall give the
Company the earliest possible notice thereof, and shall, as much in advance of
the return date as possible, make available to the Company and its counsel the
documents and other information sought, and shall assist such counsel in
resisting or otherwise responding to such process. Company shall reimburse
Executive costs of complying with these activities.

 

(iv)                              Survival of Provisions.  The provisions of
this Section 4(a) shall survive the termination or expiration of the applicable
Executive’s employment with the Company and shall be fully enforceable
thereafter.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 4(a) is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

 

(b)                                       Payments of Accrued Obligations upon
Termination of Employment.  Upon a termination of Executive’s employment for any
reason, Executive (or Executive’s estate or legal representative, as applicable)
shall be entitled to receive, within ten (10) days after the date Executive
terminates employment with the Company (or such earlier date as may be required
by applicable law): (i) any portion of Executive’s annual base salary earned
through Executive’s termination date not theretofore paid, (ii) any expenses
owed to Executive under Section 2(e) above, (iii) any accrued but unused
vacation pay owed to Executive pursuant to Section 2(d) above, and (iv) any
amount arising from Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements under Section 2(d) above, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements.

 

(c)                                        Severance Payments upon a Covered
Termination.  If Executive experiences a Covered Termination and if Executive
executes a general release of all claims against the Company and its affiliates
in a form acceptable to the Company (a “Release of Claims”) that becomes
effective and irrevocable within sixty (60) days, or such shorter period of time
specified by the Company, following such Covered Termination, then in addition
to any accrued obligations payable under Section 4(b) above, each outstanding
equity award, including, without limitation, each stock option and restricted
stock award, that vests based upon Executive’s continued service shall
automatically become vested and, if applicable, exercisable and any forfeiture
restrictions or rights of repurchase thereon shall immediately lapse, in each
case, with respect to fifty percent (50%) of the then-unvested shares subject to
such outstanding award effective as of immediately prior to such termination
date.

 

(d)                                 No Other Severance.  The provisions of this
Section 4 shall supersede in their entirety any severance payment or other
arrangement provided by the Company.

 

4

--------------------------------------------------------------------------------


 

(e)                                  No Requirement to Mitigate; Survival. 
Executive shall not be required to mitigate the amount of any payment provided
for under this Agreement by seeking other employment or in any other manner. 
Notwithstanding anything to the contrary in this Agreement, the termination of
Executive’s employment shall not impair the rights or obligations of any party

 

(f)                                   Certain Reductions.  The Company shall
reduce Executive’s severance benefits under this Agreement, in whole or in part,
by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to Executive by the Company in connection with Executive’s
termination, including but not limited to payments or benefits pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, or (ii) any Company policy or
practice providing for Executive to remain on the payroll without being in
active service for a limited period of time after being given notice of the
termination of Executive’s employment.  The benefits provided under this
Agreement are intended to satisfy, to the greatest extent possible, any and all
statutory obligations that may arise out of Executive’s termination of
employment.  Such reductions shall be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory obligation.

 

5.                                      Limitation on Payments.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, if any payment or distribution Executive would receive pursuant
to this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (i) payment in full of the entire amount of the
Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that Executive receives that largest Payment possible without being subject to
the Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.

 

(b)                                 If a Reduced Payment is made pursuant to
this Section 5, (i) the Payment shall be paid only to the extent permitted under
the Reduced Payment alternative, and Executive shall have no rights to any
additional payments and/or benefits constituting the Payment, and (ii) reduction
in payments and/or benefits will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits payable to Executive.  In the event that
acceleration of compensation from Executive’s equity awards is

 

5

--------------------------------------------------------------------------------


 

to be reduced, such acceleration of vesting shall be canceled in the reverse
order of the date of grant.

 

(c)                                  The independent registered public
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the change in control of the Company shall make
all determinations required to be made under this Section 5.  If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, group or entity effecting the change
in control, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

 

(d)                                 The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within 15 calendar days after the date on which Executive’s right
to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.  If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

6.                                      Successors.

 

(a)                                 Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 6(a) or which becomes bound by the terms of this
Agreement by operation of law.

 

(b)                                 Executive’s Successors.  The terms of this
Agreement and all rights of Executive hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

7.                                      Notices.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or one day following
mailing via Federal Express or similar overnight courier service.  In the case

 

6

--------------------------------------------------------------------------------


 

of Executive, mailed notices shall be addressed to Executive at Executive’s home
address that the Company has on file for Executive.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of the General Counsel of the Company.

 

8.                                      Dispute Resolution.  To ensure the
timely and economical resolution of disputes that arise in connection with this
Agreement, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Mateo County, California, conducted by Judicial Arbitration
and Mediation Services, Inc. (“JAMS”) under the applicable JAMS employment
rules.  By agreeing to this arbitration procedure, both Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  The arbitrator shall:  (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. 
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute over intellectual property rights by Court action
instead of arbitration.

 

9.                                      Miscellaneous Provisions.

 

(a)                                 Withholdings and Offsets.  The Company shall
be entitled to withhold from any amounts payable under this Agreement any
federal, state, local or foreign withholding or other taxes or charges which the
Company is required to withhold. The Company shall be entitled to rely on an
opinion of counsel if any questions as to the amount or requirement of
withholding shall arise.  If Executive is indebted to the Company at his or her
termination date, the Company reserves the right to offset any severance
payments under this Agreement by the amount of such indebtedness.

 

(b)                                 Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Executive and by an authorized
officer of the Company (other than Executive).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Whole Agreement.  This Agreement and the
Confidential Information Agreement represent the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding same, including, without limitation,
any vesting provisions of Executive’s equity award agreements.

 

(d)                                 Amendment.  This Agreement cannot be amended
or modified except by a written agreement signed by Executive and a duly
authorized officer of the Company.

 

(e)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California.

 

(f)                                   Severability.  The finding by a court of
competent jurisdiction of the unenforceability, invalidity or illegality of any
provision of this Agreement shall not render any other provision of this
Agreement unenforceable, invalid or illegal.  Such court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision which most accurately represents
the intention of the parties hereto with respect to the invalid or unenforceable
term or provision.

 

(g)                                  Interpretation; Construction.  The headings
set forth in this Agreement are for convenience of reference only and shall not
be used in interpreting this Agreement.  This Agreement has been drafted by
legal counsel representing the Company, but Executive has been encouraged to
consult with, and has consulted with, Executive’s own independent counsel and
tax advisors with respect to the terms of this Agreement.  The parties hereto
acknowledge that each party hereto and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

(h)                                 Representations; Warranties.  Executive
represents and warrants that Executive is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that Executive’s execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity and that Executive has not
engaged in any act or omission that could be reasonably expected to result in or
lead to an event constituting “Cause” for purposes of this Agreement.

 

(i)                                     Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

10.                               Section 409A.  The intent of the parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Code and the Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Effective Date,
(“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be

 

8

--------------------------------------------------------------------------------


 

interpreted to be in compliance therewith.  If the Company determines that any
provision of this Agreement would cause Executive to incur any additional tax or
interest under Section 409A (with specificity as to the reason therefor), the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company.  To the extent that any provision hereof is
modified in order to comply with or be exempt from Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

 

(a)                                 Separation from Service.  Notwithstanding
any provision to the contrary in this Agreement, no amount deemed deferred
compensation subject to Section 409A of the Code shall be payable pursuant to
Section 4 unless Executive’s termination of employment constitutes a “separation
from service” with the Company within the meaning of Section 409A (“Separation
from Service”) and, except as provided under Section 10(b) of this Agreement,
any such amount shall not be paid, or in the case of installments, commence
payment, until the sixtieth (60th) day following Executive’s Separation from
Service.  Any installment payments that would have been made to Executive during
the sixty (60) day period immediately following Executive’s Separation from
Service but for the preceding sentence shall be paid to Executive on the
sixtieth (60th) day following Executive’s Separation from Service and the
remaining payments shall be made as provided in this Agreement.

 

(b)                                 Specified Employee.  Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed at the time
of his or her separation from service to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of Executive’s Separation from
Service or (ii) the date of Executive’s death.  Upon the first day of the
seventh month following the date of the Executive’s separation from service, all
payments deferred pursuant to this Section 10(b) shall be paid in a lump sum to
Executive, and any remaining payments due under this Agreement shall be paid as
otherwise provided herein.

 

(c)                                  Expense Reimbursements.  To the extent that
any reimbursements payable pursuant to this Agreement are subject to the
provisions of Section 409A, any such reimbursements payable to Executive
pursuant to this Agreement shall be paid to Executive no later than December 31
of the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Installments.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment.

 

11.                         Definition of Terms.  The following terms referred
to in this Agreement shall have the following meanings:

 

(a)                                 Cause.  “Cause” means the occurrence of any
of the following events, as determined by the Board or a committee designated by
the Board, in its sole discretion: (i) Executive’s commission of any felony or
any crime involving fraud, dishonesty, or moral turpitude under the laws of the
United States or any state thereof; (ii) Executive’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between Executive and the Company or of any statutory duty owed to the Company;
(iv) Executive’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (v) Executive’s gross misconduct. The
determination whether a termination is for “Cause” under the foregoing
definition shall be made by the Company in its sole discretion.

 

(b)                                 Covered Termination.  “Covered Termination”
shall mean the termination of Executive’s employment by the Company other than
for Cause or by Executive for Good Reason.

 

(c)                                  Good Reason.  “Good Reason” means
Executive’s resignation from all positions he or she then holds with the Company
if (i) (A) there is a material diminution in Executive’s duties and
responsibilities with the Company; provided, however, that a change in title or
reporting relationship will not constitute Good Reason; (B) there is a material
reduction of Executive’s base salary; provided, however, that a material
reduction in Executive’s base salary pursuant to a salary reduction program
affecting all or substantially all of the employees of the Company and that does
not adversely affect Executive to a greater extent than other similarly situated
employees shall not constitute Good Reason; or (C) Executive is required to
relocate Executive’s primary work location to a facility or location that would
increase Executive’s one-way commute distance by more than twenty-five (25)
miles from Executive’s primary work location as of immediately prior to such
change, (ii) Executive provides written notice outlining such conditions, acts
or omissions to the Company within thirty (30) days immediately following such
material change or reduction, (iii) such material change or reduction is not
remedied by the Company within thirty (30) days following the Company’s receipt
of such written notice and (iv) Executive’s resignation is effective not later
than thirty (30) days after the expiration of such thirty (30) day cure period.

 

(Signature page follows)

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

CORVUS

 

PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Richard A. Miller

 

 

 

 

Title:

CEO

 

 

 

 

Date:

November 26, 2014

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Name:

/s/ Joseph Buggy

 

 

 

 

Date:

November 25, 2014

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------